Avery,
— after stating the facts: There was no exception that raised the question, whether the homestead allotted was worth more or less than one thousand dollars. The Judge below finds that the objections were filed in apt time, but holds that no issue was raised by them which it was his duty to submit in this proceeding. We concur with His Honor in the opinion that the equities set up by the parties cannot be passed upon on an appeal from the appraisers, whose duties extended no further than the valuation and allotment by bounds of the homestead. Gulley v. Cole, 102 N. C., 333; Thornton v. Vanstory, at this term.
Affirmed.